Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a system particularly directed to details of audio control source, classified in H04R29/00.
II. Claims 11-20, drawn to smart glasses with in-ear devices attached thereto, classified in G02C11/06.
The inventions are independent or distinct, each from the other because of the following reasons:
            Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Postolski on 06/08/2021 and the response on 06/10/2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 
This application is in condition for allowance except for the presence of claims 11-20 directed to the invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled by the Examiner’s amendment below..
                                                       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:                                      

           Cancel claims 11-20.  











Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-10 are allowed over the prior art of record because the prior art of record including US 20160150338 as the closest prior art, which is related to the concept the claimed subject matter, mainly include a processing device to determine if a frequency of a received sound is outside of range, then acquire the sound and transmit it to the output device based on the result of the frequency determination (see Figs. 3-19 of the closest prior art); however, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include features of the computer-executable instructions include: identifying one or more sounds within the noise; isolating the one or more sounds; determining if one or more of the one or more sounds includes a frequency outside of a predetermined threshold, wherein the predetermined threshold equates to a frequency determined to pose a risk of harm to a user's hearing capabilities; and if the one or more of the one or more sounds includes the frequency outside of the predetermined threshold, altering the one or more of the one or more sounds so that the frequency does not fall outside of the predetermined threshold; and outputting the one or more sounds on the at least one output device, as recited in claim 1, or functionally recited in method claim 6.
            Other references of the record are directed to a similar concept, but none of them teaches any feature nor fairly suggest any obvious improvement that is directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 1 and 6. Therefore, claims 1 and 6 are allowed over the prior art of record, and claims 2-5 and 7-10 are also allowed over the prior art of record with their respective base claim.

                                                              Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference cited herewith is directed to a sound system having a determining unit to determine a condition of a sound associated with a captured noise and a control unit to control the operation of the system to produce an alerting signal  to the user based on the determined condition of the sound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/THANG V TRAN/Primary Examiner, Art Unit 2688